Opinion
DUFF, J.
The sole issue before this Court is whether a trial court has the authority to impose a period of incarceration as a condition of suspending the execution of a five year penitentiary sentence. We hold that the trial court has such authority and, therefore, we affirm.
Jimmie Edward Nuckoles was convicted of taking indecent liberties with a minor. He was sentenced to five years in the penitentiary, all of which were suspended for a period of twenty years based on several conditions, one of which was that he serve twelve months in jail to be followed by supervised probation.
One month after being released from jail, the defendant was arrested again on new charges of taking indecent liberties with children. A revocation hearing was held, at which time the trial judge imposed the suspended sentence, crediting the defendant for the twelve months he served in jail.
The sentencing order in the present case read as follows:
[T]he defendant is sentenced to confinement in the penitentiary of this Commonwealth for a term of Five years with Five years suspended for a period of Twenty years on the *1085conditions that the defendant . . . serve Twelve months in the jail of this County. . . . The Court places the defendant on supervised probation upon his release from incarceration.
Nuckoles contends that under Code § 18.2-370 a court has the authority to sentence a person convicted of a class six felony to one of two maximum punishments: either twelve months in jail or five years in prison, but not both. He claims that our decision is controlled by Smith v. Commonwealth, 222 Va. 700, 284 S.E.2d 590 (1981). We disagree. Contrary to the present case, the defendant in Smith did not challenge the trial court’s authority to impose a jail term as a condition of probation. In fact, he conceded that this sentence “was within the Court’s authority under § 19.2-306.” Smith, 222 Va. at 702, 284 S.E.2d at 591.
In Smith, after the defendant violated the terms of his probation, the trial court revoked its suspension of imposition of sentence and imposed a ten month jail term. However, after serving this ten month jail term, the defendant violated the conditions of probation again, for which the trial court then imposed a penitentiary sentence. The Virginia Supreme Court held that the sentencing authority vested in the trial court by Code § 19.2-306 was exhausted when the court first revoked its suspension of imposition of sentence and imposed the ten month jail term. Therefore, the court was without authority to impose any further sentence.
In the present case, however, the court imposed a five year penitentiary sentence and suspended the execution of this sentence based on several conditions, one of which was that the defendant serve a twelve month jail term. Code § 19.2-303 allows a trial judge, after conviction, to suspend a sentence in whole or in part, and in addition, to place the defendant on probation “under such conditions as the court shall determine.” The statute places wide discretion in the trial court to determine what conditions are to be imposed in each particular case. The Virginia Supreme Court has noted the wide latitude the legislature has afforded trial courts in fashioning rehabilitative programs for defendants. “Inherent in the power granted under § 19.2-303 ... to suspend imposition or execution [of sentence,] is the power to place conditions on such suspension.” Grant v. Commonwealth, 223 Va. 680, 685, 292 S.E.2d 348, 351 (1982).
*1086The only limitation placed upon the discretion of the trial court in its determination of what conditions are to be imposed is that a condition be “reasonable.” Dyke v. Commonwealth, 193 Va. 478, 484, 69 S.E.2d 483, 486 (1952). The concept of what constitutes reasonableness was developed in Loving v. Commonwealth, 206 Va. 924, 147 S.E.2d 78 (1966), rev’d on other grounds, 388 U.S. 1 (1967). Loving observed that a condition of suspension “must be reasonable, having due regard to the nature of the offense, the background of the offender and the surrounding circumstances.” Loving, 206 Va. at 930, 147 S.E.2d at 83. We find nothing in the record which indicates that the imposition of a jail term as a condition of probation in this case was unreasonable.
The obvious purpose of affording trial courts discretion in matters of suspension and probation is to provide a remedial tool to use in the rehabilitation of criminals. A jail condition serves a punitive function, demonstrating to offenders the seriousness of their conduct. Moreover, this condition also serves as a deterrent by giving offenders a taste of what lies ahead if they do not reform their conduct. Cohen & Gobert, The Law of Probation and Parole 240-41 (1983).
Other states have held that trial courts have the authority to impose a period of incarceration as a condition of probation under similar or analogous statutes.1 The Supreme Court of Ohio, in Tabor v. Maxwell, 175 Ohio St. 373, 376, 194 N.E.2d 856, 858 (1963), went even further in holding that where a defendant accepts the court’s conditioning his probation on the condition that he serve a term in jail, he is prohibited from challenging this condition in an action “to procure his release from the penitentiary, where he was subsequently sentenced after violating his probation.” Tabor, 175 Ohio St. at 376, 194 N.E.2d at 858.
*1087The trial court, upon revocation of Nuckoles’ sentence, gave him credit for the time he served in jail. Therefore, Nuckoles will, in fact, be incarcerated no more than five years. This sentence was within the trial court’s authority under Code § 19.2-306.
Accordingly, the judgment appealed from is affirmed.

Affirmed.

Baker, J., concurred.

 See In re Appeal in Pima County Juvenile Action, 133 Ariz. 296, 650 P.2d 1278 (1982) (the statute, which provides the authority for the court to determine conditions of probations, includes the authority to impose a period of incarceration as a condition of probation); State v. Jones, 327 So. 2d 18 (Fla. 1976) (trial courts have the authority to require incarceration as a condition of probation pursuant to statute, which allows trial courts to add conditions of probation which they deem proper); Creps v. State, 94 Nev. 351, 581 P.2d 842, cert. denied, 439 U.S. 981 (1978) (statute that grants the trial court power to “fix the terms and conditions” of probation includes power to impose term of incarceration in county jail as condition of probation).